Citation Nr: 0809890	
Decision Date: 03/25/08    Archive Date: 04/09/08

DOCKET NO.  03-29 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for Post-Traumatic Stress 
Disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Barone, Associate Counsel


INTRODUCTION

The veteran had active duty service from February 1986 to 
December 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).

This case was previously before the Board in February 2006 
when it was remanded to afford the veteran another 
opportunity to testify at a Board hearing after good cause 
was shown for the veteran's inability to attend his hearing 
scheduled in July 2005.  The veteran was notified in June 
2006 that he was scheduled for a new Board hearing at the RO 
for July 2006, but the veteran failed to attend and did not 
show good cause.

The case was again before the Board in January 2007 when it 
was remanded to afford the veteran a VA PTSD examination and 
a psychiatric specialist's review of the claims folder.  
During the processing of that remand, the veteran's 
residential address of record changed; however, the notice 
regarding the veteran's scheduled VA PTSD examination was 
eventually sent to the correct updated address of record.  
The veteran failed to report for the scheduled examination.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran is seeking entitlement to service connection for 
PTSD due to an alleged sexual assault that occurred while in 
service.  The record shows that the veteran's VA outpatient 
psychologist has diagnosed the veteran with chronic PTSD 
apparently due to childhood trauma and military sexual 
assault; this is explained in a statement from the 
psychologist dated July 2002.  The veteran's representative 
has directed the Board's attention to particular documented 
occurrences during service and the veteran's representative 
argues that these actions show behavior corroborating the 
veteran's testimony of the described assault.  Specifically, 
the representative cites the fact that the veteran attended a 
training session on sexual harassment just prior to his 
separation from service and, in addition, the veteran 
underwent testing for a sexually transmitted disease after 
the date of the alleged assault, but had no such documented 
testing prior to that time.

When there is no indication in the military record that a 
personal assault occurred, alternative evidence, such as 
behavior changes that occurred at the time of the incident, 
might still establish that an in-service stressor incident 
occurred.  Examples of behavior changes that might indicate a 
stressor include: a request to be transferred to another 
military duty assignment; deterioration in work performance; 
substance abuse; episodes of depression, panic attacks, or 
anxiety without an identifiable cause; or unexplained 
economic or social behavior changes.  38 C.F.R. § 3.304(f)(3) 
(2006); see Patton v. West, 12 Vet.App. 272 (1999) (holding 
that certain special M21 manual evidentiary procedures apply 
in post-traumatic stress disorder personal assault cases).  
VA will not deny a post-traumatic stress disorder claim that 
is based on in-service personal assault without first 
advising the claimant that evidence from sources other than 
the veteran's service records or evidence of behavior changes 
may constitute credible supporting evidence of the stressor 
and allowing him or her the opportunity to furnish this type 
of evidence or advise VA of potential sources of such 
evidence.  See 67 Fed.Reg. 10330-10332 (March 7, 2002).  VA 
may submit any evidence that it receives to an appropriate 
medical or mental health professional for an opinion as to 
whether it indicates that a personal assault occurred.  38 
C.F.R. § 3.304(f)(3) (2006).

When this matter was previously before the Board, it was 
remanded to provide the veteran with a VA psychiatric 
examination to evaluate the veteran's PTSD diagnosis, to 
review the claims folder, and to opine as to whether the 
record contains evidence of action or behavior to corroborate 
the veteran's account of the alleged sexual assault stressor.  
The record reflects that, after some confusion regarding the 
veteran's relocation to a new address in a different state, 
notice of the examination was furnished to the veteran's 
current address of record.  The veteran did not appear for 
the examination and did not submit any statement of good 
cause regarding the failure to report.

Regardless of the veteran's failure to report without good 
cause, a critical aspect of the development requested in the 
January 2007 remand could still have been accomplished by an 
appropriate VA psychiatric specialist.  Specifically, the 
January 2007 remand requested that a psychiatric expert 
review the claims folder and offer an opinion as to whether 
there is objective evidence of action or behavioral changes 
after the claimed August 1988 incident which indicates that 
it is at least as likely as not (a 50-percent probability or 
higher) that the claimed in-service assault occurred.  Such 
an opinion is necessary for proper consideration of this 
appeal in accordance with 38 C.F.R. § 3.304(f)(3), and the 
failure of the veteran to personally report for an 
examination does not prevent the accomplishment of this 
critical aspect of development.

Thus, in order to provide the veteran with every 
consideration in this claim, this matter must be remanded to 
obtain the requested VA psychiatric opinion based upon a 
review of the claims folder.  As this matter must be remanded 
for the additional development, the Board also believes it is 
reasonable to afford the veteran with one more opportunity to 
personally report for a VA psychiatric examination.  
Regardless of whether the veteran reports for an examination, 
a VA psychiatric specialist should review the claims folder 
and offer the necessary opinions regarding the evidence of 
record.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should take appropriate action 
to determine/confirm the veteran's current 
residential address.

2.  The veteran should be scheduled for a 
VA PTSD examination.  It is imperative 
that the claims file be made available to 
the examiner and reviewed in connection 
with the examination.  The examiner should 
review the record, to include service 
personnel records, and offer an opinion as 
to:

a)   Is there evidence in the claims-
file of action or behavioral changes 
after the claimed August 1988 incident 
which indicates that it is at least as 
likely as not (a 50-percent or greater 
probability) that the claimed in-
service assault stressor occurred?  The 
examiner should offer an opinion in 
accordance with the guidance set forth 
in 38 C.F.R. § 3.304(f)(3).  In 
particular, the examiner is asked to 
address the service personnel records 
showing that the veteran attended 
sexual harassment training in August 
1992 and the service medical records 
showing that the veteran was tested for 
HIV in 1991 and 1992.

b)  If the examiner concludes that the 
claimed assault did take place, then 
the examiner should offer an opinion as 
to whether the veteran currently 
suffers from PTSD which is causally 
related to such incident.

3.  In the event that the veteran does not 
report for the VA PTSD examination 
requested above, a VA examiner should 
nevertheless review the record, to include 
service personnel records, and offer an 
opinion as to:

a)  Is there evidence in the claims-
file of action or behavioral changes 
after the claimed August 1988 incident 
which indicates that it is at least as 
likely as not (a 50-percent or greater 
probability) that the claimed in-
service assault stressor occurred?  The 
examiner should offer an opinion in 
accordance with the guidance set forth 
in 38 C.F.R. § 3.304(f)(3).  In 
particular, the examiner is asked to 
address the service personnel records 
showing that the veteran attended 
sexual harassment training in August 
1992 and the service medical records 
showing that the veteran was tested for 
HIV in 1991 and 1992.

b)  If the examiner concludes that the 
claimed assault did take place, then 
the examiner should offer an opinion as 
to whether the veteran currently 
suffers from PTSD which is causally 
related to such incident.  If the 
examiner concludes that such an opinion 
would be impossible to offer without 
personally examining the veteran, he or 
she should so state.

4.  After completion of the above and any 
other development the RO should deem 
necessary, the RO should review the 
expanded record and determine if service 
connection is warranted in this case.  If 
the claim remains denied, the veteran and 
his representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



